DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
		Regarding claim 1, the closest prior art of record Majumder (U.S. 2017/0237256 A1),
teaches a  method performed in an electrical micro grid for facilitating connection of a first and second AC power networks. The method includes, when the power networks are disconnected, from the second power network, controlling the AC frequency of the first power network based on the AC frequency of the second power network for ensuring that when the first and second networks are connected power will flow from the power network of the first and second power networks having a higher frequency to the power network of the first and second power networks having a lower frequency. The method also includes, after the controlling, connecting the first power network to the second power network, whereby power, at the instant of connecting, flows from the power network of the first and second power networks having a higher frequency to the power network of the first and second power networks having a lower frequency.
		However, Majumder either singularly or in combination, fail to anticipate or render obvious a method for electrical islanding detection, comprising: determining whether directions of the voltage angle sudden-changes of the three phases are the same if the absolute value of the voltage angle sudden-change of each phase is greater than the first angle sudden-change setting 
		Regarding claim 8, Majumder either singularly or in combination, fail to anticipate or render obvious a method for electrical islanding detection method, comprising: determining that the electrical islanding appears if the accumulated voltage angle change is greater than the accumulated angle change setting value, wherein when the electrical power system enters into the three-phase voltage normal state, the calculation of the accumulated voltage angle change is stopped, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
		Regarding claim 11, Majumder either singularly or in combination, fail to anticipate or render obvious an apparatus for electrical islanding detection, comprising:  a second determination unit for determining whether directions of the voltage angle sudden- changes of the three phases are the same if the absolute value of the voltage angle sudden-change of each phase is greater than the first angle sudden-change setting value; and a third determination unit for determining that the electrical islanding appears if the directions of the voltage angle sudden-changes of the three phase are the same, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
		Regarding claim 18, Majumder either singularly or in combination, fail to anticipate or render obvious an apparatus for electrical islanding detection, comprising:  a second determination unit for determining whether the accumulated voltage angle change is greater than an accumulated angle change setting value; and a third determination unit for determining that the electrical islanding appears if the accumulated voltage angle change is greater than the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL A RIVERA VARGAS/            Primary Examiner, Art Unit 2864